t c memo united_states tax_court stephen g and karen p shaltz petitioners v commissioner of internal revenue respondent docket no filed date ps timely filed their joint federal_income_tax return wherein they failed to report a dollar_figure payment p-w received from gm during that payment arose from a complaint that p-w had filed against gm and one of its employees for sexual harassment primarily in violation of the elliott-larsen civil rights act mich comp law sec_37 in her complaint p-w prayed solely for an award of damages for mental anguish humiliation embarrassment and loss of benefits and other economic advantages of employment following mediation gm settled w’s complaint by paying to p-w dollar_figure inclusive of costs interest and attorney fees held but for dollar_figure conceded by r to be excludable in this case from gross_income ps are not entitled to exclude any of the settlement payment from their gross_income under sec_104 i r c ps failed to establish that any of the net settlement payment was received by p-w on account of a personal physical injury or physical sickness as required by sec_104 i r c nor have petitioners established that they received any portion of the net settlement amount for expenses that they paid for medical_care attributable to emotional distress so as to exclude that portion under the flush language of sec_104 i r c robert j zinkel jr for petitioners john w stevens for respondent memorandum opinion laro judge this case is before the court for decision without trial see rule respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and a related accuracy-related_penalty of dollar_figure under sec_6662 following concessions by respondent we are left to decide whether sec_104 allows petitioners to exclude from their gross_income a payment that karen p shaltz petitioner received from the settlement of a sexual harassment complaint we hold it does not unless otherwise noted section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure background all facts were stipulated the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference petitioners are husband and wife they resided in munith michigan when their petition was filed petitioners timely filed a joint federal_income_tax return they did not report on that return that petitioner had received dollar_figure from general motors inc gm during stemming from a complaint that she had filed in the michigan circuit_court for the county of wayne against gm and one of its employees james pennington pennington the complaint alleged that petitioner’s suit was one of trespass and asserted that gm and pennington were liable to petitioner for sexual harassment primarily in violation of the elliott-larsen civil rights act mich comp laws sec_37 the complaint contained three counts one against gm and pennington and the other two against gm alone with respect to all three counts petitioner prayed solely for an award of damages for mental anguish humiliation embarrassment and loss of benefits and other economic advantages of employment petitioner’s complaint against gm and pennington went to mediation before trial following mediation gm settled thi sec_1 petitioners attached to their brief an affidavit of their counsel we give no consideration to this affidavit see rule b complaint by paying to petitioner in dollar_figure inclusive of costs interest and attorney fees of that amount dollar_figure was retained by petitioner’s counsel under a contingent_fee arrangement respondent concedes that petitioners’ gross_income does not include this dollar_figure petitioner also paid in connection with the litigation dollar_figure in litigation costs mainly deposition expenses petitioner claims also to have paid dollar_figure in medical_expenses related to the alleged injuries underlying the complaint discussion respondent’s determinations in the notice_of_deficiency are presumed correct and petitioners must prove those determinations wrong in order to prevail rule a 290_us_111 the submission of this case to the court under rule does not change or otherwise lessen petitioners’ burden_of_proof rule b 104_tc_1 affd 103_f3d_104 10th cir whereas in certain cases sec_7491 shifts the burden_of_proof to the commissioner we conclude that this is not one of those cases petitioners have neither alleged that sec_7491 is applicable to this case nor established that they have complied with the requirements of sec_7491 and sec_2 but for this general description of the settlement the record does not provide any other details as to the terms or circumstances of the settlement b to substantiate items to maintain required records and to cooperate fully with reasonable requests of the commissioner see sec_7491 sec_61 provides that gross_income includes all income from whatever source derived sec_61 is construed broadly to reach any accession to wealth exclusions from gross_income on the other hand are construed narrowly 515_us_323 504_us_229 348_us_426 the parties disagree over the applicability of sec_104 to the net settlement payment of dollar_figure dollar_figure less dollar_figure that section as applicable herein excludes from gross_income the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness in this context the terms physical injury and physical sickness do not include emotional distress except to the extent of damages not in excess of the amount_paid for medical_care described in sec_213 and b attributable to emotional distress see the flush language of sec_104 the term damages received as used in sec_104 denotes an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs in the absence of bona_fide language in a settlement agreement as to the reason for a settlement payment we discern that reason by determining the intent of the payor in making the payment 102_tc_116 affd in part and revd in part on another issue not relevant herein 70_f3d_34 5th cir we do so on the basis of all the facts and circumstances of the case including an analysis of the complaint filed and the details surrounding the litigation id petitioners must meet a two-prong test in order for the net settlement payment to be excluded under sec_104 more specifically they must prove that the underlying cause of action giving rise to petitioner’s recovery_of the payment is based upon tort or tort type rights and the payment was received on account of personal physical injuries or physical sickness commissioner v schleier supra pincite see also sec_3 as relevant herein the small_business job protection act of sbjpa publaw_104_188 sec 110_stat_1838 amended sec_104 to narrow the exclusion for amounts received after date whereas the text of the predecessor section allowed an exclusion for damages received on account of personal injuries or sickness the sbjpa mandated that the damages could be excluded from gross_income only if they were received on account of personal physical injuries or physical sickness emphasis added the supreme court in 515_us_323 addressed the continued a sec_1_104-1 income_tax regs unless petitioners prove both of these prongs the net settlement payment is not excludable from gross_income under sec_104 e g prasil v commissioner tcmemo_2003_100 we begin our analysis with the second prong our inquiry as to this prong is twofold first we need to decide whether petitioner’s complaint for sexual harassment mental anguish humiliation embarrassment and loss of benefits and other economic advantages of employment constitutes an allegation of personal physical injuries or physical sickness see 100_tc_93 affd 33_f3d_625 6th cir second if we find that it does we need to decide what part if any of the net settlement amount was paid to petitioner on account of those personal physical injuries or physical sickness petitioner’s complaint prays for an award only as to the following four damages mental anguish humiliation embarrassment and loss of benefits and other economic advantages of employment the last category of alleged damages loss of continued predecessor text and enunciated the referenced two-prong test without mention of the word physical in that the amendment made to that text by the sbjpa applies to the instant case it logically follows that petitioner’s personal injuries or sickness must be physical in nature to fall within the exclusion of sec_104 see prasil v commissioner tcmemo_2003_100 benefits and other economic advantages of employment is not on account of personal injuries or sickness commissioner v schleier supra pincite economic injuries are not personal injuries for purposes of sec_104 united_states v burke supra pincite same see also robinson v commissioner supra pincite although each of the first three categories of alleged damages mental anguish humiliation embarrassment could be or have been construed to be personal injuries or sickness eg commissioner v schleier supra pincite united_states v burke supra pincite n see also 207_f3d_322 6th cir the question under the applicable text of sec_104 is not merely whether those damages reflected personal injuries or sickness but whether a personal_injury_or_sickness is physical in nature under the facts herein petitioners’ alleged mental anguish humiliation and embarrassment are not personal physical injuries or physical sickness within the meaning of sec_104 but are most akin to emotional distress sec_104 and the flush language of sec_104 see h conf rept pincite ndollar_figure 1996_3_cb_741 ndollar_figure emotional distress including symptoms such as insomnia headaches and stomach disorders i sec_4 petitioners miss this point in that they erroneously apply in their brief the pre-amendment text of sec_104 and the supreme court’s discussion of that predecessor statute in commissioner v schleier supra pincite not considered a physical injury or physical sickness except that an exclusion may be allowed to the amount_paid for medical_care attributable to the emotional distress see also united_states v burke u s pincite stating that former sec_104’s reference to personal injuries encompasses nonphysical injuries to the individual such as those affecting emotions reputation or character greer v united_states supra pincite garrett v commissioner tcmemo_1994_70 see generally black’s law dictionary 7th ed emotional distress denotes a highly unpleasant mental reaction such as anguish grief fright humiliation or fury that results from another person’s conduct emotional pain and suffering we conclude that none of petitioner’s net settlement payment is attributable to personal physical injuries or physical sickness and hold that none of that payment may be excluded from petitioners’ gross_income under sec_104 in so doing we note that the record does not establish the intent of gm in making any or all of the settlement payment to petitioner petitioners make no claim that any part of the net settlement amount was received by petitioner as damages for expenses paid for medical_care attributable to emotional distress nor are we able to find that such was the case accordingly we also conclude that the flush language of sec_104 is inapplicable petitioners introduced into evidence a letter from the social_security administration showing that petitioner was eligible for disability payments during the record is continued thus insofar as petitioners’ sexual harassment complaint was for personal physical injury or physical sickness the record before us would not support a finding that any amount of the dollar_figure settlement was received on account of such injury or sickness as a result the entire payment with the exception of the amount conceded by respondent is taxable bland v commissioner tcmemo_2000_98 citing 180_f3d_859 7th cir see also 35_f3d_93 2d cir sherman v commissioner tcmemo_1999_202 brennan v commissioner tcmemo_1997_317 petitioners argue alternatively that the net settlement payment is not taxable to them to the extent of the aforementioned court costs and claimed medical_expenses by virtue of 202_f3d_854 6th cir we disagree we note at the outset that petitioners have not established that they paid the claimed medical_expenses for emotional distress in estate of clarks the court_of_appeals continued silent as to any reason or reasons for petitioner’s disability petitioners also provided a statement of petitioner’s physician opining that petitioner as of date suffered from depression anxiety stress and recurrent past stressors and had so suffered from these conditions from date while the statement also opined that depression and trauma at work were the reasons for petitioner’s conditions the statement does not mention anything about sexual harassment of petitioner on the record before us we are unable to link petitioner’s disability and her conditions as reflected in the physician’s statement with the sexual harassment complaint or more importantly to gm’s settlement of that complaint for the sixth circuit held that a portion of a judgment awarded to a taxpayer and paid to the taxpayer’s lawyer under a contingent_fee arrangement was not includable in the taxpayer’s gross_income the court reasoned that the taxpayer’s contingent_fee agreement operated under applicable state michigan law as a lien on the portion of the judgment to be recovered and transferred the ownership of that portion to the lawyer we do not read the court of appeals’ opinion in estate of clarks to support petitioners’ position as to the court costs and claimed medical_expenses we hold against petitioners on this issue we have considered all arguments and have found those arguments not discussed herein to be irrelevant and or without merit to reflect the foregoing decision will be entered under rule
